Citation Nr: 1631357	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability for left ear hearing loss.

3.  Entitlement to an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease.

4.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.

6.  Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal August 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  Specifically, the August 2010 rating decision granted service connection for PTSD (30 percent disability rating), tinnitus (10 percent disability rating), and left ear hearing loss (noncompensable disability rating) and denied service connection for right ear hearing loss.  The June 2014 rating decision granted service connection for lumbar spine degenerative disc disease (20 percent disabling).  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2014.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in March 2015, at which time the Board denied a higher initial rating for the Veteran's PTSD and remanded claims for a higher rating for left ear hearing loss and a lumbar spine disorder as well as entitlement to a TDIU.  

The Veteran appealed the denial of a higher initial rating for the Veteran's PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Court entered a February 2016 Order vacating the Board's February 2015 decision, and incorporated the terms of a Joint Motion for Remand (JMR).  

With regard to the TDIU claim, as was noted in the March 2015 Board decision/remand, during the course of this appeal the Veteran has reported that his PTSD is a factor in his inability to maintain substantially gainful employment.  Specifically, during the September 2014 Travel Board hearing, the Veteran testified that while he works full time running his own automobile repair business, he only makes approximately $5,000 per year doing this and, thus, that his employment is neither substantial nor gainful.  As such, the Board took jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

With regard to the tinnitus and right ear hearing loss claims, the Board notes that such claims were not included in the March 2015 Board decision/remand as the Veteran had not perfected an appeal of either issue.  Since that time, the RO issued a May 2016 supplemental statement of the case (SSOC) which included the tinnitus and right ear hearing loss issues.  Furthermore, these issues were included in a May 2016 Informal Hearing Presentation (IHP).  It is unclear why these issues were included in the May 2016 SSOC and May 2016 IHP as the Veteran still has not perfected an appeal of these issues.  However, as the Agency of Original Jurisdiction (AOJ) has taken action that would reasonably lead the Veteran to believe such issues are on appeal, the Board has jurisdiction over such issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

With regard to the lumbar spine disorder, as above, the Board remanded this issue in December 2015 for additional development, to include the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Such SOC was issued in May 2016.  While the Veteran failed to submit a timely substantive appeal as to this issue, the Board has construed the representative's May 2016 IHP, which includes the lumbar spine issue, as a substantive appeal regarding this issue.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Since the grant of service connection, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he has no worse than Level I hearing in the left ear.  

3.  At no time since the grant of service connection has the Veteran's lumbar spine degenerative disc disease resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome with incapacitating episodes; or associated objective neurologic abnormalities.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  

5.  For the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.

6.  At no time prior to, or during, the pendency of the claim does the Veteran have a right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).

3.  The criteria for an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.87, DC 6260 (2015).

5.  For the entire appeal period, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


6.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded VA examinations in April 2010 and April 2014 to determine the nature and severity of his PTSD.  He was also afforded VA examinations in July 2010, April 2014, and March 2016 to determine the nature and severity of his hearing loss.  He was further afforded VA examinations in April 2014 and March 2016 to determine the nature and severity of his lumbar spine disability.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the April 2014 psychiatric, March 2016 audiological, and/or March 2016 VA spine examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

The Veteran was provided an opportunity to set forth his contentions during the September 2014 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned noted the issues then on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD, hearing loss, and lumbar spine disorder was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As for any outstanding records, the Veteran indicated during the September 2014 hearing that his only treatment was through VA and all available VA treatment records dated through April 2014 have been associated with the claims file.  While the Veteran indicated that he experienced a panic attack five years earlier at a hospital in Snodgrass and there are no records in the claims file from a private or VA hospital pertaining to this incident in the claims file, there are records in the claims file from a Dr. Snodgrass close to this period of time pertaining to a hospitalization for chest pain.  Specifically, a report of hospital discharge from Multicare Good Samaritan Hospital dated in August 2009 is of record and shows treatment for intermittent chest pain.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.
	
A.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friend, unable to keep a job). A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in April 2010 and April 2014.  During the April 2010 VA examination, the Veteran reported that he began to experience significant symptoms of his PTSD after the 9/11 attacks and, since then, recalled traumatic events from his military service on a daily basis.  He avoided crowds and stated that his emotions were on "a very raw edge."  He reported that the symptoms were constant but also indicated that the symptoms had not affected his total daily functioning in any way.  The examiner indicated that the Veteran had controlled his behaviors but had suffered emotionally and had not been unable to sleep without medications for years.  Significantly, the Veteran reported trouble sleeping since 1967, specifically difficulty falling asleep and waking up throughout the night as well.  The Veteran denied any treatment for his PTSD but indicated that he would be starting therapy at VA in the near future.  

The Veteran reported having an "OK" relationship with his father and a good relationship with his mother.  He had four siblings with whom he got along.  He had been married for 40 years and he described his relationship with his wife as "wonderful."  He also had two grown sons and described his relationship with his sons as being "best friends."  In discussing the Veteran's PTSD stressors, the examiner noted that there was persistent, restricted range of affect.  The restricted range of affect was observable clinically.  The examiner also noted that, due to the traumatic in-service events, the Veteran had persistent difficulty falling or staying asleep and relied on nightly medication.  There was also persistent irritability or outbursts of anger.  There was irritability most of the time and he had outbursts of anger, especially in traffic.  The Veteran stated that he was becoming increasingly intolerant of ignorance.  There was also a persistent, exaggerated startle response.  The Veteran reported a past history of substance abuse but that he had been sober for the past 28 years.  

On mental status examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood showed findings of a great deal of irritability and anger with some depression.  Communication and speech were within normal limits.  Concentration was also within normal limits.  Panic attacks were present and occurred less than once per week.  The attacks included heart palpitations, shortness of breath, and sweating.  There was no suspiciousness present.  There was also no history of delusions or hallucinations and no delusions or hallucinations were observed.  Obsessional rituals were absent.  Thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired and abstract thinking was normal.  Memory was impaired to a mild degree, specifically, forgetting names, directions, and recent events.  He stated that he had difficulty recalling trivial daily details.  Significantly, he indicated that he was formerly very good at recalling names but, during the past 10 years, he had lost the ability to recall names.  Suicidal and homicidal ideation were absent.  

The examiner diagnosed PTSD and indicated that the Veteran also had substance and alcohol abuse in sustained full remission which was related to the PTSD diagnosis.  The examiner assigned a GAF score of 70.  

The examiner wrote that the Veteran experiences a great deal of ongoing tension and pressure, which required tremendous personal resources to deal with them.  The Veteran stated that "I just push them out of my mind and continue with what I
have to do."  But the examiner noted that the Veteran experienced nearly continuous pressure and stress and required medications in order to sleep.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life included a slightly decreased sense of feeling carefree and relaxed.  His focus had become narrowed due to the ongoing presence of negative emotion.  The Veteran stated, however, that his family was his joy in life.  The examiner noted that the Veteran was capable of managing benefit payments in his own best interest.  Mentally, the Veteran did not have difficulty performing activities of daily living.  The best description of the Veteran's psychiatric impairment was that his psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  He had no difficulty understanding commands.  Based upon the examination, the examiner wrote that the Veteran did not need to seek any follow up treatment at this time.  The examiner wrote that the Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition appears good with sufficient treatment.

During the April 2014 VA examination, the examiner continued a diagnosis of PTSD along with alcohol dependence in remission.  The examiner wrote that it was possible to differentiate the symptoms attributable to each diagnosis.  Specifically, the Veteran's PTSD was characterized by chronic feelings of emptiness or unhappiness, initial period of detachment, hypervigilance, hyper startle to loud noise, recurrent dreams, and recurrent memories about his military experience.  The alcohol dependence was characterized by having a significant use of alcohol due to his military experience.  

The examiner wrote that the best summarization of the Veteran's level of occupational and social impairment with regard to all of his mental diagnoses was "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."   It was noted that the Veteran's main problem was social impairment due to PTSD.  He was, however, able to work as an automobile mechanic but admitted to having verbal arguments in this line of work due to intermittent periods of irritability.  He also reported increased anxiety, especially when in a crowded situation.  

The examiner reviewed the claims file and noted the Veteran's relevant occupational and educational history.  Specifically, the examiner noted that, since 1986, the Veteran had owned a shop working on race cars and appeared to be happy doing such activity.  One of his sons helped him with the business and he indicated that, while his business was not quite profitable, he was able to pay his bills.  The Veteran indicated that he began seeing a counselor for his PTSD on a monthly basis in 2010.  He then went to group therapy for a year and a half.  However, he stopped attending group therapy in 2013.  He indicated that he had been taking Prazosin for the last year.  

The Veteran indicated that he continued to refrain from using alcohol and continued to have trouble sleeping.  He also continued to experience obtrusive memories and nightmares about his military experience.  He continued to remain hypervigilant, especially when in public, and could get hyper startled to loud noises.  He indicated that his anxiety had worsened since submitting his initial claim for PTSD in 2010.  He also reported experiencing a panic attack four years earlier.  He reported occasional suicidal thoughts, specifically he thought about hanging himself two years earlier after an argument with his wife but decided not to proceed with it.  He also reported chronic feelings of emptiness or some sense of a void in his life.  

With regard to the Veteran's symptoms, the examiner wrote that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and had difficulty in establishing and maintaining effective work and social relationships.  There was no suspiciousness; panic attacks; near-continuous panic or depression; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation or mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.

The examiner noted that the Veteran was pleasant and cooperative during the session.  Initially, the Veteran had difficulty relating his military stressors but, through the hour and a half interview, he was able to gradually open up.  He stated that meeting with other veterans had helped him to open up about his military experiences but the Veteran did become emotionally choked and tearful when describing a particular stressor.  The Veteran had no psychotic symptoms.  He was no longer verbalizing any suicidal thoughts, though he related some chronic feelings of emptiness.  Initially, the examiner recommended follow up treatment but the Veteran stated that he was not considering counseling at present and was, instead, receiving the support he needed by attending military reunions.  As such, the examiner indicated that further treatment was not indicated.  

During the September 2014 Board hearing, the Veteran reported that his PTSD caused significant problems.  Specifically, he indicated that he had trouble with hypervigilance and startled response.  He also indicated that he was unable to deal with customers at his car shop and that his son had to do this for him.  He further indicated that he had trouble sleeping, memory problems, and was alienated from his family.  He indicated that he experienced a panic attack five years earlier at a hospital in Snodgrass, however, he also indicated that his only psychiatric treatment was through VA.  

Also of record are VA outpatient treatment records dated through May 2016 and private records from Dr. Snodgrass dated through December 2009.  Significantly, the VA records show impressions of PTSD.  These records show GAF scores ranging from 60 to 70.  The private treatment records show that the Veteran was hospitalized in approximately August 2009 due to intermittent low chest and epigastric pain and subsequently diagnosed with "likely gastroesophageal reflux disease/reflux esophagitis" in October 2009.  

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some memory loss was demonstrated upon examination in April 2010, the subsequent April 2014 VA examination showed no significant problems with memory.  Also, while the April 2010 VA examination showed restricted affect, there was no flattened affect and the April 2014 VA examination showed normal affect.  The Veteran has not demonstrated impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his mother, four siblings, wife, and grown sons.  As for industrial impairment, the Veteran currently owns his own automobile shop and, though not very profitable, appears to enjoy this line of work.  

While the Veteran has contended that he suffered a panic attack in approximately 2009, the Board finds that it is reasonable to conclude that the Veteran was experiencing only chest pain, and not a panic attack as claimed, when the Veteran was hospitalized at Multicare Good Samaritan Hospital in August 2009.  Significantly, there is no mention of anxiety or PTSD as the cause of the chest pain in August 2009.  In fact, the August 2009 treatment report noted final impressions of mild mitral regurgitation, mild tricuspid insufficiency, mild pulmonary hypertension with right ventricular systolic pressure calculated at 39 mmHg.  It was also noted that the Veteran's right atrium and right ventricle appeared to be mildly enlarged and that the Veteran had Stage I diastolic dysfunction.  

As noted in the February 2016 JMR, VA treatment records dated from March 2010 to September 2010 show GAF scores ranging from 65 to 70 but the Veteran was subsequently assigned a GAF score of 60 in April 2011 and March 2012.  As above, a GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few ... severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Initially, the Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  Rather, the probative value of the GAF scores will be considered in light of the other evidence of record.  A GAF score of 60 is the upper threshold of the range for moderate symptoms, on the cusp of the range for mild symptoms.  The Board finds the assessment and GAF scores are reconcilable if understood as signifying mild to moderate impairment, which is not an explicit option on the GAF chart.  In any event, GAF scores and assessments of the severity of the condition must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on a veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, while he currently exhibits symptoms such as depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships; such disturbances are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self-care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  Furthermore, while the Veteran described experiencing a panic attack during the September 2014 Board hearing, as above, the claimed "panic attack" was actually an August 2009 hospitalization for chest pan with no indication that either anxiety or PTSD was the cause of the chest pain.   

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an initial increased rating for PTSD and the appeal is denied.

B.  Left ear hearing loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Board initially notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's left ear hearing loss results in no worse than Level I hearing impairment. As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

On July 2010 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
35 dB
35 dB
Left Ear
10 dB
10 dB
55 dB
55 dB

Puretone Threshold Average
Right Ear
23 dB
Left Ear
33 dB

Speech Discrimination
Right Ear
100%
Left Ear
96%

The examiner diagnosed mild, sensorineural hearing loss of the left ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level I hearing in the left ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the nonservice-connected right ear results in a noncompensable rating.  38 C.F.R. § 4.85.

On April 2014 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
35 dB
35 dB
Left Ear
10 dB
20 dB
55 dB
50 dB

Puretone Threshold Average
Right Ear
24 dB
Left Ear
34 dB

Speech Discrimination
Right Ear
100%
Left Ear
100%

With regard to the functional impact, the Veteran reported that he had difficulty with communication.  The examiner diagnosed sensorineural hearing loss of the left ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level I hearing in the left ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the nonservice-connected right ear results in a noncompensable rating.  38 C.F.R. § 4.85.

On March 2016 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
35 dB
35 dB
Left Ear
5 dB
15 dB
50 dB
50 dB

Puretone Threshold Average
Right Ear
23 dB
Left Ear
30 dB

Speech Discrimination
Right Ear
100%
Left Ear
100%

With regard to the functional impact, the Veteran reported that it was difficult to understand people talking to him when background noise is present.  The examiner diagnosed sensorineural hearing loss of the left ear.  There is no exceptional pattern of hearing loss shown.  These audiometry test results equate to Level I hearing in the left ear using Table VI. 38 C.F.R. § 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the nonservice-connected right ear results in a noncompensable rating.  38 C.F.R. § 4.85.

During the September 2014 Travel Board hearing, the Veteran testified that he had trouble distinguishing noises in the background due to his hearing loss.  Also of record are VA outpatient treatment records dated through May 2016.  Such records are consistent with the VA examination findings noted above.

Considering such evidence in light of the criteria noted above, the Board finds that, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and, as he has no worse than Level I hearing in the left ear, he is not entitled to a compensable rating for his left ear hearing loss. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to hear lower or softer tones or when trucks are approaching, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty communicating, particularly with background noise.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

C.  Lumbar Spine

The Veteran contends that he was involved in a landmine explosion in February 1969 and that his back has bothered him ever since.  By rating decision dated in June 2014, the RO granted service connection for lumbar spine degenerative disc disease and assigned an initial 20 percent disability rating effective February 3, 2010.  The Veteran disagreed with the initial rating assigned for his lumbar spine disorder.  

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (degenerative arthritis of the spine).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Evidence relevant to the current level of severity of the Veteran's lumbar spine disorder includes VA examinations dated in April 2014 and March 2016.  During the April 2014 VA examination, the examiner diagnosed lumbar spine degenerative disc disease with an onset of 1969.  The Veteran reported flare-ups that impact the function of the lumbar spine.  The impact on the Veteran's functioning depends on the severity of the flare up.  It ranged from extreme discomfort to severe pain that affects standing, walking, and general mobility.  The flare-ups limited walking or standing for a long time and made it hard for the Veteran to bend over.  

On range of motion testing of the lumbar spine, the Veteran had forward flexion to 60 degrees (pain beginning at 60 degrees), backward extension to 30 degrees (pain beginning at 30 degrees), left lateral flexion to 30 degrees (pain beginning at 30 degrees), right lateral flexion to 30 degrees (pain beginning at 30 degrees), left lateral rotation to 30 degrees (pain beginning at 30 degrees), and right lateral rotation to 30 degrees (pain beginning at 30 degrees).  The Veteran was able to perform repetitive testing as follows:  forward flexion to 60 degrees, backward extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.

The examiner noted that there was no additional limitation of motion following repetitive-use testing but then noted that the Veteran experienced less movement than normal after repetitive use testing.  The examiner also noted pain on movement after repetitive use.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  There was no guarding or muscle spasm of the lumbar spine.  

Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal for the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1), but was decreased for the foot/toes (L5), bilaterally.  Straight leg testing was negative and there was no radiculopathy.  There were no neurologic abnormalities.  The examiner noted that the Veteran did have IVDS but had not experienced any incapacitating episodes over the past twelve months due to IVDS.  The Veteran did not use an assistive device for ambulation.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Diagnostic testing revealed arthritis (marked degenerative change of the disc with early osteoarthritic changes noted at levels L1-2, L3-4, L4-5, and L5-S1) and scoliosis but was negative for vertebral fracture. 

The examiner wrote that the Veteran's lumbar spine disorder impacted the Veteran's ability to work.  Specifically, it impacted the Veteran's ability to bend over and perform heavy lifting.  The examiner concluded that the Veteran's posture and gait were within normal limits.  There were contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

During the March 2016 VA examination, the examiner continued a diagnosis of degenerative arthritis of the spine.  The Veteran reported flares of back pain occurring once per month an lasting three to four days.  He also reported limited range of motion due to stiffness and difficulty bending forward.  He experienced constant pain as well as tingling and numbness.  The Veteran treated the pain with medication and last had an epidural steroid injection in 2014.  With regard to assistive devices, it was noted that the Veteran sometimes used a cane.  The Veteran reported that he could not stand for more than three to four minutes, making it hard to operate machinery.  The Veteran was reportedly self-employed as an auto mechanic and set his own hours.  

On range of motion testing, the Veteran had forward flexion to 80 degrees, backward extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  This loss of motion did not contribute to a functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, specifically, there was tenderness to palpation over the L4-L5 area in the midline.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over a period of time and the examiner wrote that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to state whether the pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time without resorting to mere speculation.   Specifically, the examiner wrote that, beyond the data resulted with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  As such, it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional ROM loss due to "pain on use or during flare-ups."  

The examination was not conducted during a flare-up and the examiner wrote that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to state whether the pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups without resorting to mere speculation.   Specifically, the examiner wrote that, beyond the data resulted with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  As such, it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional ROM loss due to "pain on use or during flare-ups."  

There was no guarding or muscle spasm of the thoracolumbar spine and no other additional factors contributing to the Veteran's disability.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were also normal.  Straight leg raising testing was normal.  In #8a of the worksheet, the examiner noted that there was radiculopathy, specifically constant pain (moderate severity) of the left lower extremity as well as paresthesias and/or dysesthesias and numbness of the bilateral lower extremities, also of a moderate severity.  There were no other signs of radiculopathy or any other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes).  Significantly, in #8d of the worksheet, the examiner also wrote that radiculopathy did not affect either extremity and, at the conclusion of the examination report, the examiner wrote that, although the Veteran subjectively reports radicular symptoms as described in item #8a of this worksheet, there is no objective evidence of radiculopathy upon examination at either lower extremity as described in item #8d of this worksheet.

The examiner wrote that the Veteran did not have IVDS and did not use any assistive devices as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Diagnostic testing revealed arthritis but was negative for vertebral fracture. 

The examiner wrote that the Veteran's lumbar spine disorder impacted the Veteran's ability to work.  Specifically, the Veteran could not stand for more than three to four minutes, making it hard to operate machinery.  However, the examiner concluded that it was less likely than not that the Veteran's lumbar sacral spine condition would prevent him from performing activities of daily living or working in his chosen field as a mechanic.

During the September 2014 Board hearing, the Veteran reported that his low back disorder made it difficult for him to lift at work.  Also of record are VA outpatient treatment records dated through May 2016.  Such records are consistent with the VA examination findings noted above.

Considering such evidence in light of the criteria noted above, the Board finds that, for the entire appeal period, the Veteran's lumbar spine degenerative disc disease has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; IVDS with incapacitating episodes; or associated objective neurologic abnormalities.

The Board further finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant a higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  In the instant case, the Board finds that the Veteran's lumbar spine disability results in no more than flexion limited to 60 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use.  In this regard, at the April 2014 VA examination, the Veteran had flexion to 60 degrees and during the March 2016 VA examination he had flexion to 80 degrees.  During each examination, it was specifically determined that the Veteran's flexion was not further limited by pain, repetitive motion testing, or pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See DeLuca, supra; Mitchell, supra.  Furthermore, as noted by both examination reports, there is no ankylosis of the thoracolumbar spine.  Likewise, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Therefore, the Board finds that a rating in excess of 20 percent under the General Rating Formula is not warranted.

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes; however, the evidence fails to reflect that her lumbar spine disability results in IDS or incapacitating episodes.  Specifically, while the April 2014 VA examiner wrote that there was evidence of IVDS, the examiner also wrote that there was no evidence of any incapacitating episodes in the past 12 months.  Also, the March 2016 VA examiner wrote that there was no evidence of IVDS.  Therefore, a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

As directed by Note (1) of the General Rating Formula, the Board has considered whether the Veteran's back lumbar spine results in any associated objective neurologic abnormalities such that a separate rating is warranted.  However, objective neurological evaluation in both April 2014 and March 2016 has failed to reveal any neurological impairment associated with the Veteran's lumbar spine disability.  In this regard, during the April 2014 VA examination, the examiner wrote that there were no signs or symptoms of radiculopathy.   Likewise, during the March 2016 VA examination, sensory examination was normal, straight leg testing was negative, and while there were subjective complaints of radiculopathy, there were no objective findings of radiculopathy.  

Given the Veteran's diagnosis of arthritis of the lumbar spine, the Board has also considered the applicability of DC 5003.  However, such provides that arthritis is to be rated based on limitation of motion, which is addressed in the General Rating Formula.  Moreover, as there is no evidence that the Veteran's back disability involves of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a separate 20 percent rating under DC 5003 is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected back disability. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

D.  Tinnitus

The facts of this case are not in dispute.  The Veteran was diagnosed with tinnitus during an April 2010 VA audiological examination.  Service connection for this disability was established in an August 2010 rating decision.  The RO evaluated the Veteran's tinnitus as 10 percent disabling.  As above, while the Veteran never formally appealed this issue, the issue was included in a May 2016 SSOC so the Board has taken jurisdiction of the issue pursuant to Percy. 

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available.  Also, DC 6260 explicitly states it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.  While the Veteran experiences tinnitus in both ears, the Board concludes that the currently assigned 10 percent disability rating is the highest rating assignable under DC 6260.  Although the Veteran may argue that because he has bilateral tinnitus, each ear should be rated separately, there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.  
	
E.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

With regard to the Veteran's PTSD, such is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  Higher ratings including 50, 70, and 100 percent ratings are available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With regard to the Veteran's left ear hearing loss, the Board has carefully compared the level of severity and symptomatology of this disability with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of left ear hearing loss, to include difficulty distinguishing speech with background noise.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.

With regard to the lumbar spine disability, the Board has carefully compared the level of severity and symptomatology of this disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is currently evaluated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his lumbar spine disability as well as the functional impairment resulting from symptoms related to such disability, which includes decreased motion, incapacitating episodes, and associated neurological complaints.  See DeLuca, supra; Mitchell, supra.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

With regard to the Veteran's tinnitus, the Board finds that the schedular evaluation is adequate.  Significantly, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the tinnitus is inadequate.  The rating criteria reasonably describes the Veteran's disability level and symptomatology as due solely to the Veteran's tinnitus, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent ringing in both ears.   

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disabilities.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD, left ear hearing loss, lumbar spine disability, and tinnitus is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

	

	III.  TDIU Analysis

In order to establish a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is currently service-connected for PTSD, rated as 30 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as 10 percent disabling.  He has had a combined 50 percent disability rating from February 3, 2010.  As such, the Veteran has not met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a) at any point during the appeal.  However, as noted previously, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

As above, during the September 2014 Travel Board hearing, the Veteran testified that while he works full time running his own automobile repair business, he only makes approximately $5,000 per year doing this and, thus, that his employment is neither substantial nor gainful.  

The Veteran was afforded a VA examination in March 2016.  This examiner opined that it was less likely than not that the Veteran's service-connected conditions including neck, lower back, hearing loss and PTSD together would cause significant impairment in performing the activities of daily living or prevent him from working in his chosen field as mechanic.  The veteran currently is self-employed as an automobile mechanic.  He is limited in his ability to stand for long time but is able to perform the duties of his chosen profession.

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU.  Although the Veteran's auto mechanic business is not very profitable, the March 2016 VA examiner opined that the Veteran's service-connected disabilities do not cause significant impairment in performing the activities of daily living or prevent him from working in his chosen field as mechanic.  The veteran currently is self-employed as an automobile mechanic.  He is limited in his ability to stand for long time but is able to perform the duties of his chosen profession.  

The Board observes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).  In the instant case, the Board accords great probative weight to the March 2016 VA examiner's opinion regarding the functional impairment caused by the Veteran's service-connected disabilities as the examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the determination rendered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

While the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board notes that the Veteran's current 50 percent rating for his service-connected disabilities takes into account the limitations and difficulties he has due to these disabilities.  Furthermore, a higher rating for such disabilities has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Thus, as the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation, there is no basis for referring the Veteran's TDIU claim for extra-schedular consideration and a TDIU is denied.  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

IV.  Service Connection Analysis

The Veteran contends that he has right ear hearing loss due to noise exposure from his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As above, on July 2010 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
35 dB
35 dB

Puretone Threshold Average
Right Ear
23 dB

Speech Discrimination
Right Ear
100%

On April 2014 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
35 dB
35 dB

Puretone Threshold Average
Right Ear
24 dB

Speech Discrimination
Right Ear
100%

Significantly, the examiner found that the Veteran had normal hearing in the right ear.  

On March 2016 VA examination and audiological testing, the air conduction pure tone thresholds, in decibels, were as follows:


Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
35 dB
35 dB

Puretone Threshold Average
Right Ear
23 dB

Speech Discrimination
Right Ear
100%

Significantly, the examiner diagnosed sensorineural hearing loss of the right ear and opined that this was due to the Veteran's military service.  

The Board acknowledges the Veteran's noise exposure in service.  Nevertheless, in comparing the results of the July 2010, April 2014, and March 2016 VA examinations to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from a right ear hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385. 

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of a diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Nevertheless, in the instant case, there is no competent evidence showing a right ear hearing loss disability from the Veteran's initial date of claim in February 2010, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  As such, the evidence does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection. 

In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies, or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Here, the Veteran is competent to say that he experienced hearing loss symptoms during and since service.  However, he, as a lay person, is not competent to diagnose hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, as the competent evidence is against the finding that the Veteran's right ear hearing loss meets VA's definition of hearing loss, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to, or during, the pendency of the claim. 

In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against a finding of a current disability of right ear hearing loss and thus against the Veteran's claim for service connection for right ear hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating greater than 30 percent for PTSD is denied.  

An initial compensable rating for left ear hearing loss is denied.

An initial disability rating greater than 20 percent for lumbar spine degenerative disc disease is denied.  

An initial disability rating greater than 10 percent for bilateral tinnitus is denied.

A TDIU is denied.  

Service connection for right ear hearing loss is denied. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


